DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pocci (US 4,982,505).

With respect to claim 1, Pocci discloses a measurement tool, the tool comprising a pair of contact arms (29, 32) configured to receive the pipe there between, each contact arm (29, 32) having a contact surface for engaging with an surface of the pipe; a plunger gauge (25, 31) arranged on a first arm (25) of the pair of contact arms, the plunger gauge having a plunger directed to extend toward a second of the pair of contact arms (See Figure 1); and an alignment shoe (5, 22) having a surface configured to engage with the outer surface of the pipe, the 

Referring to claim 3, Pocci sets forth a measurement tool wherein the pair of contact arms (29, 32) extend from a track arm (35).  

In regards to claim 4, Pocci teaches a measurement tool wherein at least one of the contact arms (29, 32) slidingly engages the track arm (See Figure 1).  

Regarding claim 6, Pocci shows a measurement tool wherein the contact arms (29, 32) are biased toward one another (See Figure 1).

With regards to claim 8, Pocci discloses a measurement tool wherein the alignment shoe is configured to align the tool with an X-axis of the pipe and a Z-axis of the pipe (See Figure 8).  


Claims 16 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strait (US 6,044,571).

Referring to claim 16, Strait sets forth a system for measuring an outer diameter of a pipe, the system comprising a measurement tool comprising a pair of contact arms (26, 28) configured to receive the pipe there between, each contact arm having a contact surface for engaging with a surface of the pipe; and a plunger gauge (70) arranged on a first arm of the pair of contact arms, 

In regards to claim 17, Strait teaches a system wherein the measurement data comprises one or more plunger gauge readings, and wherein the processor is further configured to convert the one or more plunger gauge readings into one or more diameter measurements based on a stored calibration standard (Column 3, lines 40 -51).
  
Regarding claim 18, Strait shows a system wherein the processor is further configured to perform one or more statistical analyses of the measurement data (Columns 3 and 4, lines 60 -67 and 1 – 5, respectively).

With respect to claim 19, Strait discloses a system wherein the user interface is configured to display the one or more statistical analyses (Column 4, lines 36 – 67).  

Referring to claim 20, Strait sets forth a system further comprising a database/memory for storing the measurement data (Column 3, lines 40 -51).

Allowable Subject Matter

Claims 2, 5, 7 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 10 – 15 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 10 - 15 are allowable over the Prior Art of Record because it fails to teach or suggest a method of determining variation in an outer diameter of a pipe using a measurement tool having a pair of contact arms configured to receive the pipe therebetween and a plunger gauge arranged on a first arm of the pair of contact arms, the method comprising the step of calibrating the measurement tool by adjusting the tool such that a plunger of the plunger gauge is extended to approximately half of a full extension length of the plunger; arranging the pipe between the two contact arms, together with an alignment shoe configured to align the tool, the alignment shoe having a surface configured to engage with an outer surface of the pipe; and moving at least one of the measurement tool and the pipe to obtain a plurality of measurements along the outer surface of the pipe in combination with the remaining limitations of the claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered of relevance but fail to disclose the combination as claimed. 
Frank et al.(US 4,524,524)
Iwamoto (US 6,286,223)
Galle Sr. (US 7,328,520)
Chartier et al. (US Pub. No. 2020/0108487)
Lazes (US 4,536,964)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
August 30, 2021





/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861